Title: Benjamin Harrison to Virginia Delegates, 30 August 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber Augt. 30th. 1782.
I recd. some time ago the Journals of Congress that you sent me but find they are not complete those of 79 being wanting be so good as to send them by the first Oppery.
Some prisoners return’d from New York have enfused an Opinion into the Heads of our people that their Negros carried away by the Enemy may be obtain’d from Sir Guy Carleton if I would permit them to go with a Flag for them Applications have been made for such a permission which I thought myself bound to refuse as the Intercourse would be dangerous and the Obligation if they were successful might have too powerful an influence over their future Conduct. I have however on the earnest solicitation of Mr. Willoughby who had had ninety taken from him and is thereby ruin’d promis’d to write to you on the Subject, to know in what light such a Step would be look’d on by Congress, and I beg the favor of you to give me your Opinion. One powerful Motive that induced Mr. Willoughby to apply so early was that his informant told him that on the prospects of peace the privateers Men were kidnaping them and sending them to the West indies, and that in a little Time there would be very few left in N. York. if it should be the case can no step be taken to put a Stop to the practice. Your Bill for support of the prisoners return’d from captivity shall be duly honor’d. I am &c
B. H.
